Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 1/07/2021.
2.	Claims 1-3, 6-10, 13-16, and 19 are pending, wherein independent claims 1, 8, and 14 have been amended, and claims 4-5, 11-12, and 17-18 were canceled.
Response
3.	The examiner withdraws previous 35 USC 103 rejections (5/26/2020) based on Carro, Duvall et al., and Li due to the above amendment on 1/07/2021.
Allowable subject matter
4.	Pending independent claims 1, 8, and 14 are patentable over on Carro, Duvall et al., and Li because these prior art do not disclose claimed features of:
 inspecting a vehicle having a first optical code disposed proximate a first inspection location having a first set of one more vehicle components and a second optical code disposed proximate a second inspection location having a second set of one or more vehicle components, including:
(a) providing a mobile computing device including an optical detector, a display, a user input device, a cellular network transceiver and a non-transitory memory media having a program adapted to recognize the first and second optical codes perceived by the optical detector and respond to these recognitions of the optical codes by displaying information on the display;
(b) using the optical detector to perceive the first optical code, and reading the information shown, as a consequence of the recognition of the first optical code, on the display, wherein the information shown in consequence of the recognition of the first optical code is a query regarding the status of the first set of one or more vehicle components of the first inspection locations;
 (c) entering information regarding the status of the first set of one or more vehicle components into the user input device, in response to the information shown on the display;
 (d) using the optical detector to perceive the second optical code, and reading the information shown, as a consequence of the recognition of the second optical code, on the display, wherein the information shown in consequence of the recognition of the second optical code is a query regarding the status of the second set of one or more vehicle components of the second inspection location; and
(e) entering information regarding the status of the second set of one or more vehicle components into the user input device, in response to the information shown on the display.
5.	Dependent claims 2-3, 6-7, 9-10, 13, 15-16, and 19 are allowed because they incorporate above allowable limitations from their parent claim.
Conclusion
6.	Claims -3, 6-10, 13-16, and 19 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662